DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Claimed Subject Matter Not Shown
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 15 of the instant application requires “the airflow generating device forms an integral part of the lid.” Therefore, the “integral structure of the airflow generating device and lid” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Reference Numbers not in Drawings 
Claim 7 is objected to because the reference number 106 is not shown in Drawing. The instant disclosure describes a second suction hose 106 connected to the filter cartridge 13 and the outlet port 20. Spec. dated Nov. 09, 2020 (“Spec.”) p. 21, Figs. 2 and 6 to 8. However, none of the figure shows part 106. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that “the air inlet port is located downstream with respect to an airflow through the filter cartridge…” and “the air outlet port located upstream with respect to the airflow through the filter cartridge…” 
Claim 1 is indefinite because applicant’s drawing shows a contradictory configuration, where the air inlet port 15 is located upstream of the filter cartridge 13 and air outlet port 20 is located downstream of the filter cartridge 13. 

    PNG
    media_image1.png
    601
    866
    media_image1.png
    Greyscale

For the purpose of examination, the examiner is interpreting the air inlet port 15 to be located upstream of a filter cartridge and an air outlet port downstream of a filter cartridge, this interpretation is consistent with Applicant’s Fig. 1. 
Claim 1 is also indefinite because the phrase “including a sander or a grinder” is examples stated in claims, which leads to confusion over the intended scope of a claim. MPEP 2173.05(d). It is unclear whether the claimed narrower range is a limitation. 
Claim 2 is indefinite because the term “a high pressure” is a term of degree. The term is not defined in the instant disclosure. The specification lacks some standard for measuring the degrees intended. MPEP 2173.05(b)(I). 
Upon reviewing the applicant’s embodiment, the examiner believes that claim 2 corresponds to applicant’s Fig. 3, where the airflow generation device 30 is located upstream of the inlet 15, corresponding to the “blow” action as required in claim 2.  Drawing dated Nov. 09, 2020 (“Drawing”) Fig. 3. 

    PNG
    media_image2.png
    551
    909
    media_image2.png
    Greyscale

The applicant is encouraged to amend claim 2 to more accurately describe Fig. 3, i.e., focusing on the relative location of its airflow generating device with regard to air inlet. 
Claim 3 is indefinite because the term “a low pressure” is a term of degree. The term is not defined in the instant disclosure. The specification lacks some standard for measuring the degrees intended. MPEP 2173.05(b)(I). Upon reviewing the applicant’s embodiment, the examiner believes that claim 3 corresponds to applicant’s Fig. 4, where the airflow generation device 30 is located downstream of the outlet 20, corresponding to the “sucking” action as required in claim 3.  Drawing dated Nov. 09, 2020 (“Drawing”) Fig. 3. 
The applicant is encouraged to amend claim 3 to more accurately describe Fig. 4, i.e., focusing on the relative location of its airflow generating device with regard to air inlet. 

    PNG
    media_image3.png
    561
    914
    media_image3.png
    Greyscale

Claim 8 is indefinite because the phrase “including being attached to a belt loped around the waist of the user or draped over a shoulder of the use” is examples stated in claims, which leads to confusion over the intended scope of a claim. MPEP 2173.05(d). It is unclear whether the claimed narrower range is a limitation. Claim 8 is also indefinite because it depends on claim 2. 
Claim 9 is indefinite as it has a similar issue compared to claim 1. For the purpose of examination, the limitation of “an air inlet located downstream with respect to the fan…and…an air outlet located upstream with respect to the fan” is interpreted as “an air inlet located upstream with respect to the fan…and…an air outlet located downstream with respect to the fan.” This interpretation is consistent with applicant’s Fig. 4. 
Claim 10 is indefinite because the term “essentially” is a relative terminology that is not well defined in the disclosure. MPEP 2173.05(b)(III)(B). For the purpose of examination, the term “essentially” is struck from the claim. 
Claims 2–20 are indefinite because they depend on claim 1. 

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The claims are rejected as follows:
Claims 1, 3, 5–6, 9 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sergyeyenko et al., US 2015/0093973 A1 (“Sergyeyenko”).  
Regarding Claim 1:
Sergyeyenko discloses the claimed limitation of filter arrangement (Sergyeyenko’s vacuum 10) for filtering dust-laden air generated by a hand-guided power tool having an electric motor, including a sander or a grinder (Sergyeyenko’s sander 12), during operation of the hand-guided power tool. Sergyeyenko Fig. 1, [0022]. The filter arrangement 10 comprises a filter cartridge (Sergyeyenko’s filter 16 and filter casing 42) having a hollow casing (Sergyeyenko’s housing 14. Id. at Fig. 3, [0031]. The at least one filter element  16 is located inside the hollow casing 14. Id. at Fig. 3. 
Sergyeyenko also discloses the claimed limitation of an air inlet port (Sergyeyenko’s intake port 22) provided in the hollow casing 14. Sergyeyenko Fig. 2, [0035]. The air inlet port 22 is located upstream with respect to an airflow through the filter cartridge 16, 42 with respect to the at least one filter element 16. Id. at Fig. 8C, [0037].The air inlet port 22 is adapted to be pneumatically connected to the hand-guided power tool 12 in order to allow the dust-laden air generated by the hand-guided power tool 12 to flow into the hollow casing 14. Id. at Fig. 2, [0023]. Sergyeyenko discloses the claimed limitation of an air outlet port (Sergyeyenko’s exhaust port 24) provided in the hollow casing 14. Id. The air outlet port 24 is located downstream with respect to the airflow through the filter cartridge 16 and with respect to the at least one filter element 16. Id. at Fig. 8C, [0037]. The air outlet port 24 is adapted to allow filtered air to leave the filter cartridge 16, 42. Sergyeyenko discloses the claimed limitation of that the filter arrangement 10 comprises an active airflow generating device (motor 46 and fan 48) with a fan 48 comprising a plurality of blades and driven by an electric fan motor 46 separate from the electric motor of the hand-guided power tool (it is noted here that the electric motor of the sander 12 is not a positively recited feature, and therefore, this limitation does not get patentable weight). Id. at Fig. 2, [0032]. The airflow generating device 46, 48 are in pneumatic connection with the air inlet port 22 of the filter cartridge 16, 42 or with the air outlet port 24 of the filter cartridge 16, 42 in order to generate or support the airflow through the filter cartridge 16, 42. Id. at Fig. 8C, [0037]. 

    PNG
    media_image4.png
    904
    649
    media_image4.png
    Greyscale


Regarding Claim 3:
It is noted here that the limitation of “in order to suck the filtered air through the air outlet port of the filter cartridge and to create a low pressure inside the hollow casing of the filter cartridge thereby sucking the dust-laden air generated by the hand-guided power tool through the air inlet port  into the hollow casing of the filter cartridge and generating or supporting the airflow through the filter cartridge” describes intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II). However, for the purpose of compact prosecution, the limitation is mapped as Sergyeyenko teaches the required limitation. 
Sergyeyenko discloses the claimed limitation of filter arrangement according to claim 1, wherein the airflow generating device46, 48  is in pneumatic connection with the air outlet port 24 of the filter cartridge 16, 42 in order to suck the filtered air through the air outlet port 24 of the filter cartridge 16, 42 and to create a low pressure (as the filter arrangement is a vacuum) inside the hollow casing 14 of the filter cartridge thereby sucking the dust-laden air generated by the hand-guided power tool through the air inlet port 22  into the hollow casing 14 of the filter cartridge 16, 42 and generating or supporting the airflow through the filter cartridge 16, 42. Sergyeyenko Figs. 1 and 8C, [0037].
Regarding Claim 5:
It is noted here that the limitation of “in order to make the dust-laden air generated by the hand-guided power tool flow through the first suction hose into the hollow casing of the filter cartridge” describes intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II). However, for the purpose of compact prosecution, the limitation is mapped as Sergyeyenko teaches the required limitation. 
Sergyeyenko discloses the claimed limitation of filter arrangement according to claim 3, wherein the air inlet port 22 of the filter cartridge 16, 42 is indirectly pneumatically connected to the hand-guided power tool 12 by a first suction hose 11 in order to make the dust-laden air generated by the hand-guided power tool 12 flow through the first suction hose 11 into the hollow casing 14 of the filter cartridge 16, 42. Sergyeyenko Fig. 1, [0022], [0037]. 
Regarding Claim 6:
It is noted here that the limitation of “in order to allow the filtered air from the filter cartridge flow directly into the airflow generating device” describes intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II). However, for the purpose of compact prosecution, the limitation is mapped as Sergyeyenko teaches the required limitation. 
Sergyeyenko discloses the claimed limitation of filter arrangement according to claim 3, wherein the airflow generating device 46, 48 is directly pneumatically connected to the air outlet port 24 of the filter cartridge 16, 42 in order to allow the filtered air from the filter cartridge 16, 42 flow directly into the airflow generating device 46, 48. Sergyeyenko Fig. 8C, [0037]. 
Regarding Claim 9:
Sergyeyenko discloses the claimed limitation of filter arrangement according to claim 1, wherein the airflow generating device 46, 48 comprises a housing (Sergyeyenko’s motor-fan casing 50) having the electric fan motor 46 and the fan 48 arranged therein, having an air inlet (first aperture 51) located upstream with respect to the fan 48 and with respect to an air stream flowing through the airflow generating device 46, 48 upon its activation. Sergyeyenko Fig. 3, [0037]. Sergyeyenko also discloses the claimed limitation of an air outlet (Sergyeyenko’s second aperture 53) located downstream with respect to the fan 48 and with respect to the air stream flowing through the airflow generating device 46, 48. Id.
Regarding Claim 17:
Sergyeyenko discloses the claimed limitation of power tool arrangement (Sergyeyenko’s sander 12) comprising the hand-guided power tool 12, and filter arrangement (Sergyeyenko’s vacuum 10) for filtering dust-laden air generated by the hand-guided power tool during its operation. Sergyeyenko Fig. 1, [0022]. Sergyeyenko also discloses that the filter arrangement 10 is configured according to claim 1 (see detailed mapping in claim 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 11–13 are rejected under 35 U.S.C. 103 as being obvious over Sergyeyenko in view of Moeller et al., US 2019/0380548 A1 (“Moeller”).  
Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Sergyeyenko in view of Zeiler et al., US 2005/0111214 A1 (“Zeiler”). 
Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Sergyeyenko in view of Goyetche, US 2005/0013711 A1 (“Goyetche”). 
Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Sergyeyenko in view of Hayama et al., US 2004/0060145 A1 (“Hayama”). 
Regarding Claim 11:
Sergyeyenko does not disclose the claimed limitation of filter arrangement according to claim 1, wherein the airflow generating device 46, 48 comprises a housing (Sergyeyenko’s motor fan casing 50) having the electric fan motor 46 arranged therein. Sergyeyenko Fig. 3, [0033]. 
Sergyeyenko does not disclose the claimed limitation of that the air flow generating device have a battery pack arranged at least partially therein for operating the electric fan motor independently from a mains power supply.  
Similar to Sergyeyenko, Moeller is directed to a filter arrangement (dust collector 40) for an electrical power tool (hammer drill 1). Moeller Fig. 1, [0051]. Similar to Sergyeyenko, Moelleer discloses dust collection fan 46 and dust collection motor 43. Moeller Fig. 1, [0056]. Moeller also discloses a housing 2 accommodating the motor 43. Id. at Fig. 1, [0052] and [0056]. Additionally, Moeller discloses a battery pack 22 arranged at least partially therein the housing 2 for operating the power tool (including motor 43, 46). Moeller also discloses the use of power cord that may be alternatively employed instead of the battery pack. Id. at [0109]. It would have been obvious to include a battery pack in Sergyeyenko’s casing 50 as disclosed by Moeller because such configuration is known in the art as being suitable for electrical power tools comparing vacuum arrangement.  
Regarding Claim 12:
Modified Sergyeyenko discloses the claimed limitation of that Moeller discloses that filter arrangement according to claim 11, wherein the housing (Sergyeyenko’s housing 50) of the airflow generating device comprises an externally accessible compartment (Moeller’s battery mounting portion 21) for receiving at least part of the battery pack (Moeller’s battery pack 22), and wherein the battery pack 22 is extractable from the compartment (Moeller teaches a sliding mount). Moeller Fig. 1, [0053]. 
Regarding Claim 13:
It is noted here that the limitation of “for attachment to a power socket of a mains power supply” and “for operating the electric fan motor with electric energy from the mains power supply” describes intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Sergyeyenko discloses the claimed limitation of filter arrangement according to claim 1, wherein the airflow generating device 46, 48 comprises a power cord connecting to a power outlet.  Sergyeyenko [0034]. 
However, Sergyeyenko does not disclose an externally accessible compartment for accommodating the power supply unit. 
As discussed in claim 11, it would have been obvious for Sergyeyenko’s power supply to be either batter pack or a power cord as both power supplies are known in the powered tool with vacuum arrangements. Additionally, it would have been obvious to use a similar compartment like Moeller’s battery mounting portion 21 to accommodate Sergyeyenko’s power cord because using a compartment to accommodate power supply is known in the art. 
Regarding Claim 14:
It is noted here that the limitation of “for attachment of the external power supply unit to a power socket of a mains power supply” and “for receiving at least part of the adaptor unit for operating the electric fan motor with electric energy from the mains power supply” describes intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II).  
Sergyeyenko discloses the claimed limitation of filter arrangement according to claim 1, wherein the airflow generating device 46, 48 comprises a power cord connecting to a power outlet.  Sergyeyenko [0034]. 
Sergyeyenko does not disclose the claimed limitation of filter arrangement according to claim 1, wherein the airflow generating device comprises an adapter unit with a first cable connected to an external power supply unit with a second cable and a power plug. Sergyeyenko also does not disclose an externally accessible compartment for receiving at least part of the adaptor unit. 
Similar to Sergyeyenko, Zeiler discloses a power tool 10 including a vacuum. Zeiler Fig. 1, [0030]. Zeiler discloses that its power tool 10 has a motor. Id. at [0040]. Additionally, Zeiler discloses an adaptor connected to an external power supply unit (wall outlet) with a second cable (cord) and a power plug. Zeiler Fig. 6g, [0043]. Zeiler also discloses that the other end of its adaptor could be connected to one of the tool terminals 22 (the connection is the claimed “first cable”). Id. Additionally, Zeiler discloses an externally accessible compartment (Zeiler’s terminal portion 20) for receiving at least part of the adaptor unit. Id. at Figs. 1 and 6g. It would have been obvious for Sergyeyenko to include an adaptor unit as disclosed by Zeiler because such power configuration is known in the art as being suitable for power tools. 
 Regarding Claim 16:
Sergyeyenko does not disclose the claimed limitation of filter arrangement according to claim 1, wherein the airflow generating device comprises a receiver device for receiving radio signals containing information relating to operation of the handed-guided power tool, and wherein the airflow generating device is automatedly activated or deactivated depending on a content of the radio signals received.  
Similar to Sergyeyenko, Goyetche is directed to an airflow generating device (exhaust fan 800). Goyetche Fig. 8, [0066]. Goyetche’s airflow generating device 800 also comprises a motor 814 and fan 804. Id. at Fig. 8, [0067]. Goyetche further discloses a receiver device (Goyetche’s control module 810) for receiving radio signals (sensor signal from wireless remote control) relating the operation of the airflow generating device 800. Id. at Fig. 8, [0067] and [0056]. Goyetche’s airflow generating device 800 is automatically controlled depending on a the content of the signal detected by Goyetche’s sensor. Id. at Fig. 8, [0055] and [0060]. It would have been obvious to include Goyetche’s receiver device 810 and Goyetche’s sensor to automatically control the operation of Sergyeyenko’s airflow generating device during its operation because use a sensor implanted control tool to control the operation of airflow is known in the airflow generating device art. 
Regarding Claim 18:
Sergyeyenko does not disclose the claimed limitation of power tool arrangement according to claim 17, wherein the hand-guided power tool comprises a transmitter device for transmitting radio signals containing information relating to operation of the hand-guided power tool, including turning on and/or off the hand-guided power tool. 
Similar to Sergyeyenko, Hayama is directed to a filter arrangement (dust collector 4) connected to hand-held tools (Hayama’s circular saw 5). Hayama Fig. 1 , [0026]. Hayama also discloses its dust collector 4 comprises a motor 1 and dust collection fan 2. Id. at Fig. 1, [0025]. Additionally, Hayama discloses a transmitter device (remote-control transmitter 9) that starts and stops motor. Id. It would have been obvious for Sergyeyenko to have Hayama’s remote transmitter device 9 to start and stop the motor of its sander 12 as such configuration is known in the hand-held tool with filter arrangement art. 
Claim Rejections - 35 USC § 103
The claims are rejected as follows:
Claims 1, 3–4, 6, 9 and 19 are rejected under 35 U.S.C. 103 as being obvious over Valentini, US 2004/0226272 A1 (“Valentini “) in view of Sergyeyenko.  
Regarding Claim 1:
Valentini discloses the claimed limitation of filter arrangement (Valentini’s dust collection receptacle 13) for filtering dust-laden air generated by a hand-guided power tool (working head 1) having an electric motor (motor 4), including a sander or a grinder (Valentini discloses its motorized tools could be sanders), during operation of the hand-guided power tool. Valentini Fig. 1, [0002] and [0023]. The filter arrangement 13 comprises a filter cartridge (cartridge 22) having a hollow casing (cylindrical receptacle 14). Id. at Fig. 1, [0023]. The at least one filter element 22 is located inside the hollow casing 14. Id. at Fig. 3. 
Valentini also discloses the claimed limitation of an air inlet port (Valentini’s oulet 15) provided in the hollow casing 14. Valentini Fig. 1, [0023]. The air inlet port 15 is located upstream with respect to an airflow through the filter cartridge 22 with respect to the at least one filter element 22. Id. The air inlet port 15 is adapted to be pneumatically connected to the hand-guided power tool 1 in order to allow the dust-laden air generated by the hand-guided power tool 1 to flow into the hollow casing 14. Id. at Fig. 1. Sergyeyenko discloses the claimed limitation of an air outlet port (Valentini’s outlet 21) provided in the hollow casing 14. Id. The air outlet port 21 is located downstream with respect to the airflow through the filter cartridge 22, 14 and with respect to the at least one filter element 22. Id. The air outlet port 21 is adapted to allow filtered air to leave the filter cartridge 22, 14. Id. 

    PNG
    media_image5.png
    461
    589
    media_image5.png
    Greyscale

Valentini does not disclose the claimed limitation of that the filter arrangement 13 comprises an active airflow generating device with a fan comprising a plurality of blades and driven by an electric fan motor separate from the electric motor of the hand-guided power tool 12. Valentini also does not disclose the claimed limitation of that the airflow generating device are in pneumatic connection with the air inlet port of the filter cartridge or with the air outlet port of the filter cartridge in order to generate or support the airflow through the filter cartridge. 
Similar to Valentini, Sergyeyenko is directed to a hand-held tool connected with a filter arrangement (vacuum 10). Sergyeyenko Fig. 1, [0022].  Compare to Valentini, Sergyeyenko also discloses a very similar filter arrangement structure comprising an inlet 22, outlet 24, and a filter cartridge structure (filter 16 and filter casing 42). Sergyeyenko Fig. 8C, [0031]. Additionally, Sergyeyenko discloses the use of a motor-fan assembly 18 including a motor 46 that is coupled to a fan 48. Id. at Fig. 8C, [0032]. Sergyeyenko teaches that its motor-fan assembly 18 is located downstream of air inlet 22 and filter structure 16, 42. Id. at Fig. 8B, [0032] and [0035]. Sergyeyenko also discloses that its motor-fan assembly 18 draws air through its filter and exit through the exhaust port 24. Id. at Fig. 8B, [0037]. It would have been obvious to include Sergyeyenko’s motor-fan assembly 18 downstream of Valentini’s air inlet port 15 and filter assembly 22 the same way as taught by Sergyeyenko because using motor-fan assembly to move the airflow through a filter structure is known in the filter assembly art. 

    PNG
    media_image6.png
    532
    726
    media_image6.png
    Greyscale


Regarding Claim 3:
Modified Valentini discloses the claimed limitation of filter arrangement according to claim 1, wherein the airflow generating device 46, 48 of Sergyeyenko is in pneumatic connection with Valentini’s air outlet port 21 of the filter cartridge 22 in order to suck the filtered air through the air outlet port 21 of the filter cartridge 22 and to create a pressure (as the filter arrangement 46, 48 of  Sergyeyenko is a vacuum) inside the hollow casing 14 of the filter cartridge 22 thereby sucking the dust-laden air generated by the hand-guided power tool 1 through the air inlet port 15  into the hollow casing 14 of the filter cartridge 22 and generating or supporting the airflow through the filter cartridge 22. Valentini Fig. 1, [0023]. It is further noted here that modified Valentini discloses that the airflow generating device 46, 48 of Sergyeyenko is located downstream of Valentini’s air inlet 15 and filter assembly 22.
Regarding Claim 4:
It is noted here the applicant describes that the filter cartridge 13 is directly attached with its air inlet port to the air outlet socket 11 of the power tool 1. Drawing dated Nov. 09, 2020 (“Drawing”) Fig. 2. 
Modified Valentini discloses the claimed limitation of filter arrangement according to claim 3, wherein Valentini’s air inlet port 15 of the filter cartridge 22 is directly pneumatically connected to the hand-held power tool 1 in order to allow the dust-laden air generated by the hand-held power tool 1 to flow directly into the hollow casing 14 of the filter cartridge 22. Id. at Fig. 1. It is noted here that Valentini’s connection in Fig. 1 is identical to Applicant’s Fig. 2, which teaches a direct pneumatical connection. 
Regarding Claim 6:
It is noted here that the limitation of “in order to allow the filtered air from the filter cartridge flow directly into the airflow generating device” describes intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Modified Valentini discloses the claimed limitation of filter arrangement according to claim 3, wherein the airflow generating device 46, 48 is directly pneumatically connected to the air outlet port 21 of the filter cartridge 22 in order to allow the filtered air from the filter cartridge 22 flow directly into the airflow generating device 46, 48 of Sergyeyenko the way as described in Sergyeyenko. Sergyeyenko Fig. 8C, [0037]. 
Regarding Claim 9:
Modified Valentini discloses the claimed limitation of filter arrangement according to claim 1, wherein the airflow generating device 46, 48 comprises a housing (Sergyeyenko’s motor-fan casing 50) having the electric fan motor 46 and the fan 48 arranged therein, having an air inlet (first aperture 51) located upstream with respect to the fan 48 and with respect to an air stream flowing through the airflow generating device 46, 48 upon its activation. Sergyeyenko Fig. 3, [0037]. Sergyeyenko also discloses the claimed limitation of an air outlet (Sergyeyenko’s second aperture 53) located downstream with respect to the fan 48 and with respect to the air stream flowing through the airflow generating device 46, 48. Id.
Regarding Claim 19:
Modified Valentini discloses the claimed limitation of filter arrangement according to claim 4, wherein the airflow generating device 46, 48 of Sergyeyenko is directly pneumatically connected to the air outlet port 21 of Valentini’s filter cartridge 22 in order to allow the filtered air from the filter cartridge 22 to flow directly into the airflow generating device the same way as in Sergyeyenko. Sergyeyenko Fig. 8C, [0037]. 
Allowable Subject Matter
Claims 2, 7, 8, 10, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2:
Neither Sergyeyenko or modified Valentini discloses the embodiment of applicant’s Fig. 3, where the airflow generating device is in pneumatic connection with air inlet port and air outlet port to ‘blow’ air through the filter cartridge, i.e., with the airflow generating device located upstream of air inlet. 
Claim 8 is allowable as it depends on claim 2. 
Regarding Claim 7: 
Neither Sergyeyenko or modified Valentini discloses a second suction hose connects the filter cartridge and air outlet. 
Regarding Claim 10: 
Neither Sergyeyenko or modified Valentini discloses that an air stream is a primary air stream flow essentially perpendicular to the air flow through the filter cartridge. Both Sergyeyenko and modified Valentini teaches a parallel air flow. Sergyeyenko Fig. 8c. 
Regarding Claim 15: 
Neither Sergyeyenko or modified Valentini discloses a lid forms an integral part with the airflow generating device and air outlet port. 
Regarding Claim 20: 
Neither Sergyeyenko or modified Valentini discloses that the airflow generating device is indirectly pneumatically connected to the air outlet port of the filter cartridge.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steinfels et al., US 2008/0181794 A1 (“Steinfels”). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776             

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776